DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant argues on 11/10/2021 in part,
“In maintaining the rejection, the Examiner's position with respect to the CCAB article is that the July 10, 2017 priority date identified during prosecution of the corresponding Singaporean application is based on a press release that references the CCAB article. The Examiner has referenced the WayBack Machine webpage archive and takes the position that it shows the CCAB article being available as of July 2, 2017. 
However, the archived webpage does not show the CCAB article itself. Rather, the archived webpage at best generally refers to the CCAB article and includes a link to access the article. Furthermore, at the WayBack Machine archive, if the link is clicked on, the article is pulled up but the date identified is December 15, 2017. In other words, while the July 2, 2017 webpage identified by the Examiner at the WayBack Machine webpage archive may show a link to the CCAB article, the WayBack Machine webpage archive does not actually show the CCAB article itself as being available as of July 2, 2017. This supports an understanding of the 
Applicant respectfully submits that the Examiner has not met his burden of showing that the CCAB article was actually available as of July 2, 2017. In accordance with MPEP 2128, a reference is proven to be a "printed publication" "upon a satisfactory showing that such document has been disseminated or otherwise made available to the extent that persons interested and ordinarily skilled in the subject matter or art, exercising reasonable diligence, can locate it." Simple reference to a link on a webpage, without any evidence of the article actually being available via the link as of July 2, 2017, is not a sufficient showing of the article's availability.” 

The examiner agrees with the applicant’s statement that “However, the archived webpage does not show the CCAB article itself. Rather, the archived webpage at best generally refers to the CCAB article and includes a link to access the article. Furthermore, at the WayBack Machine archive, if the link is clicked on, the article is pulled up but the date identified is December 15, 2017.”
The probable reason for this is that the Wayback Machine webcrawler archives large files (the article itself is on the order of 1 megabyte) much less frequently than small files. The prior art article itself was archived only four times with the earliest date being December 15, 2017, while the page with the link was archived 28 times as of this writing, with the earliest date being 7/2/2017. 


Elsewhere, the examiner cannot find a teaching of (claim 8) a method for a business operator to provide a service to a customer utilizing a network comprising a plurality of nodes, wherein: data necessary for a business operator to provide a service to a customer is stored in at least some first nodes of the plurality of nodes; the at least some first nodes are configured to be capable of processing the data; a terminal device associated with the customer is configured to be capable of being connected to one of the plurality of nodes; and a device of the business operator is configured to be capable of being connected to one of the plurality of nodes, the method comprising: connecting, by the terminal device, to a second node, which is one of the plurality of nodes; sending, by the terminal device, a request for a service that the customer desires to the second node, the request including a utilization content of the service that the customer desires: determining, by the second node, which node among the at least some first nodes stores data necessary for performing processing for the request received from the terminal device, and forwarding, by the second node, the request to a third node, which is determined to store the data necessary for performing the processing for the request: updating, by the third node, the data based on the data necessary for performing the processing for the request and the utilization content of the service that the customer desires, and returning, by the third node, the updated data to the terminal device via the second node; connecting, by the device of the business operator, to a fourth node, which is one of the 

Independent claim 15 is similar in scope to claim 8.

The examiner adds that even if the article “Cloud Customer Architecture for Blockchain” were permitted, he would not be completely convinced of the strength of the rejection because the steps of searching different nodes across the network to determine which node stores the necessary data for performing the desired transaction may not be clearly shown by the CCAB reference.

In any case, the argument is moot because the Wayback Machine did not retain an archive the article itself prior to 7/5/2017; only the download page. As the applicant has noted, the link, when clicked on, is redirected to a document that is dated 12/15/2017.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876